

PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is hereby made and entered
into as of the Effective Date (as hereinafter defined) by and between OXFORD
TRAIL JV LLC, a Delaware limited liability company (“Seller”), and TRAIL CREEK
APARTMENTS, LLC, a Delaware limited liability company (“Purchaser”).
 
In consideration of the mutual covenants and agreements herein contained, and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, Seller and Purchaser agree as follows:
 
1.
PURCHASE AND SALE
 
1.1           Purchase and Sale.  Subject to the terms and conditions of this
Agreement, Seller hereby agrees to sell and convey to Purchaser, and Purchaser
hereby agrees to purchase from Seller, all of the following described property
(herein collectively called the “Property”):
 
(a)         Land.  That certain tract of land (the “Land”) located in the City
of Hampton, Virginia, being more particularly described on Exhibit “A” attached
hereto and made a part hereof.
 
(b)         Easements.  All easements, if any, benefiting the Land or the
Improvements (as defined in Section 1.1(d) of this Agreement).
 
(c)         Rights and Appurtenances.  All rights and appurtenances pertaining
to the Land, including any right, title and interest of Seller in and to
adjacent streets, alleys or rights-of-way.
 
(d)         Improvements.  All improvements known as “Oxford Trail Apartments”
(the “Improvements”) in and on the Land, consisting of a total of 204 rental
apartment units.
 
(e)         Leases.  Seller’s interest as landlord under all leases set forth on
Exhibit “H” and other leases permitted pursuant to the terms of this Agreement
(the “Space Leases”) of space in the Property to which Seller is a party (if
any), and all refundable tenant security deposits, if any, held by Seller on the
Closing Date (as defined in Section 6.1 of this Agreement).
 
(f)          Tangible Personal Property.  All appliances, fixtures, equipment,
machinery, furniture, carpet, drapes and other personal property, if any, owned
by Seller and located on or about the Land and the Improvements (the “Tangible
Personal Property”), including, without limitation, those items of personal
property set forth on Exhibit “E” attached hereto.
 
(g)         Contracts.  Seller’s interest (to the extent the same is assignable)
under the Contracts (as defined in Section 4.1.2 of this Agreement) to which
Seller is a party, if any, other than the Rejected Contracts (as defined
hereinafter).
 
(h)         Intangible Property.  All intangible property (the “Intangible
Property”), if any, owned by Seller and pertaining to the Land, the
Improvements, or the Tangible Personal Property, but expressly excluding the
interest of Seller in and to the name “Oxford Trail” Apartments.
 

 
 

--------------------------------------------------------------------------------

 
 
1.2           Excluded Property.  The following items shall be and hereby are
excluded from the property to be conveyed and/or transferred hereunder:
 
(a)         Insurance Policies and Proceeds.  Seller’s interest under any and
all insurance policies held by or on behalf of Seller, and proceeds payable
thereunder, except as may be expressly set forth in Section 7.2 below.
 
(b)         Management Software.  Seller’s management software program.
 
(c)         Deposits.  All utility and other similar deposits of Seller relating
to the Property.
 
(d)         Bonus Payments.  All upfront bonus payments paid or payable under
the Contracts.
 
(e)         Rebates.  All rebates, credits, refunds and/or reimbursements that
at anytime on or prior to the Closing Date are paid or payable in respect of the
ownership and/or operation of the Property.
 
(f)          Website.  Any internet website maintained by Seller and/or any
affiliate of Seller, whether with respect to the Property or otherwise.
 
(g)         Name.   The name “Oxford Trail” Apartments.
 
1.3           Temporary License.  Seller agrees that Purchaser shall have the
non-exclusive license and right to use, for a period not to exceed thirty (30)
days after the date of Closing, Seller’s marketing materials, if any, with
respect to the Property and the name “Oxford Trail” Apartments, provided that
Purchaser shall diligently pursue the renaming and rebranding of the Property
after Closing and shall in no event enter into any new agreements with any party
using or listing the name “Oxford Trail” except to the extent listed in
Purchaser’s standard residential lease agreement for the Property during such
thirty (30) day period.
 
2.
PURCHASE PRICE
 
2.1           Purchase Price.  The purchase price (the “Purchase Price”) for the
Property shall be TWENTY-THREE MILLION FIVE HUNDRED THOUSAND AND No/100 Dollars
($23,500,000.00).  The Purchase Price shall be subject to prorations and
adjustments as set forth in this Agreement.  The Purchase Price shall be paid by
Purchaser to Seller at the “Closing” (as defined in Section 6.1 below) by wire
transfer of immediately available funds to the “Escrow Agent” (as defined below)
on the Closing Date in accordance with wire transfer instructions to be provided
by the Escrow Agent, subject to prorations and adjustments as aforesaid.

 
2

--------------------------------------------------------------------------------

 

3.
EARNEST MONEY
 
3.1          Earnest Money.  Purchaser shall deliver to Chicago Title Insurance
Company or another reputable title company mutually approved by Seller and
Purchaser (“Escrow Agent” and “Title Company”), no later than December 22, 2010,
an earnest money deposit (the “Deposit”) in the amount of THREE HUNDRED FIFTY
THOUSAND AND No/100 Dollars ($350,000.00).  The Deposit, the Additional Deposit
(as defined below), any Closing Extension Deposit (as defined below) and all
interest accrued thereon is referred to herein as the “Earnest Money.”  After
the expiration of the Inspection Period, all Earnest Money deposited with the
Escrow Agent, including, without limitation, the Additional Deposit, shall be
non-refundable in all events except in the event that Purchaser terminates this
Agreement and is entitled to a refund of the Earnest Money under the terms of
Sections 7.1, 7.2 or 8.1(i) below.  In the event the sale of the Property is
consummated under this Agreement, the Earnest Money shall be paid to Seller and
applied as a credit against the Purchase Price at Closing.
 
4.
CONDITIONS TO CLOSING
 
4.1          Due Diligence Deliveries.  Purchaser hereby acknowledges and agrees
that it has received copies of the due diligence items set forth on Exhibit “B”
attached hereto (collectively, the “Due Diligence Items”).
 
4.1.1       Inspection Period.  During the period commencing on the Effective
Date and expiring at 5:00 p.m. (in Atlanta, Georgia) on December 22, 2010 (the
“Inspection Period”), the following matters shall be conditions precedent to
Purchaser’s obligations under this Agreement:
 
(a)         Purchaser’s being satisfied in Purchaser’s sole discretion that the
Property is suitable for Purchaser’s intended uses; and
 
(b)         Purchaser’s being satisfied, in Purchaser’s sole discretion, with
the items delivered to Purchaser pursuant to Section 4.1 above.
 
In the event that Purchaser notifies Seller and Escrow Agent in writing on or
before the expiration of the Inspection Period that Purchaser elects to
terminate the transaction contemplated by this Agreement, then this Agreement
shall terminate, whereupon the Deposit and any interest earned with respect
thereto shall be refunded to Purchaser within five (5) days after Seller’s and
Escrow Agent’s receipt of Purchaser’s written notification, except for One
Hundred ($100.00) Dollars of the Deposit  which shall be paid to Seller in
consideration of entering into this Agreement, and this Agreement shall be of no
further force or effect with Purchaser and Seller having no further rights,
obligation or liability hereunder except for such obligations which by their
terms expressly survive the termination of this Agreement (the “Surviving
Obligations”).  In the event Purchaser does not deliver written notice
terminating the transaction contemplated by this Agreement on or before the
expiration of the Inspection Period, then, no later than the expiration of the
Inspection Period, Purchaser shall deliver to Escrow Agent an earnest money
deposit (the “Additional Deposit”) in the amount of ONE HUNDRED FIFTY
THOUSAND AND No/100 Dollars ($150,000.00), the transaction contemplated by this
Agreement shall proceed and all Earnest Money, including, without limitation,
the Additional Deposit, shall be non-refundable in all events except in the
event that Purchaser terminates this Agreement and is entitled to a refund of
the Earnest Money under the terms of Sections 7.1, 7.2 or 8.1(i) below.
 
4.1.2       Contracts.  Attached hereto as Exhibit “F” and incorporated herein
is a list of all service contracts, equipment leases and maintenance contracts
currently affecting the Property (collectively, the “Contracts”).  Purchaser
agrees to assume all of the Contracts at Closing; provided, however, that
Purchaser shall notify Seller in writing prior to the expiration of the
Inspection Period in the event Purchaser desires to have any of the Contracts
canceled by Seller at Closing (the “Rejected Contracts”).  Seller hereby agrees
to send cancellation notices with respect to the Rejected Contracts not later
than Closing so long as the Rejected Contracts, by their terms, are terminable
upon thirty (30) days or less notice without payment of a fee or penalty;
failing which, Purchaser shall be obligated to assume such Rejected Contracts at
Closing.

 
3

--------------------------------------------------------------------------------

 

4.1.3       Title Commitment.
 
(a)          Seller shall convey good and indefeasible title to the Property to
Purchaser at Closing, subject only to the “Permitted Encumbrances” (as defined
below).  During the Inspection Period, Purchaser shall request and obtain from
Title Company a commitment for a standard Owner's Policy of Title Insurance
issued by Title Company (the “Title Commitment”), insuring good and indefeasible
fee simple title to the Land, together with copies of all exceptions listed
therein.  Purchaser shall have until December 15, 2010 to deliver to Seller
written notice of Purchaser’s objections to title (the “Title Objection
Letter”).  Seller shall have the right, but not the obligation, to cure
Purchaser’s objections to title; subject, however, to Seller’s obligation
(hereby confirmed) to remove all “Mortgages” and “Monetary Liens” (each as
defined below) by Closing, as further described in Section 4.1.3(b) below,
whether or not Purchaser objects thereto.  Seller shall notify Purchaser in
writing within five (5) days following Seller’s receipt of the Title Objection
Letter concerning which title objections, if any, Seller has agreed to cure.  In
the event that Seller does not undertake to cure all of the objections in the
Title Objection Letter to Purchaser’s reasonable satisfaction (or does not
timely respond to the Title Objection Letter), then Purchaser shall have the
right for five (5) days after receipt of Seller’s response to the Title
Objection Letter (or five (5) days following the expiration of the period within
which Seller was to so respond) to either (i) waive any such title objection in
writing and proceed to Closing (in which event such waived title objection shall
be deemed to be a “Permitted Encumbrance”, as defined below), or (ii) terminate
this Agreement, in which event the Earnest Money shall be delivered to Purchaser
upon written notice to Seller and Escrow Agent, and neither party shall have any
further obligation hereunder except for the Surviving Obligations.  All
exceptions set forth in the Title Commitment which are not objected to by
Purchaser (including matters initially objected to by Purchaser which objections
are subsequently waived in writing) are herein collectively called the
“Permitted Encumbrances”.
 
(b)          In the event that any update to the Title Commitment indicates the
existence of any liens, encumbrances or other defects or exceptions (the
“Unacceptable Encumbrances”) which are not shown in the initial Title Commitment
and that are unacceptable to Purchaser, in its reasonable discretion, Purchaser
shall within five (5) days after receipt of any such update to the Title
Commitment notify Seller in writing of its objection to any such Unacceptable
Encumbrance (the “Unacceptable Encumbrance Notice”).  Notwithstanding anything
to the contrary contained herein, Seller shall have no obligation to take any
steps or bring any action or proceeding or otherwise to incur any expense
whatsoever to eliminate or modify any of the Unacceptable Encumbrances;
provided, however, that Seller shall, prior to Closing, eliminate by paying,
bonding around or otherwise discharging (i) any Unacceptable Encumbrances that
arise as a result of Seller’s intentional acts, (ii) any mortgages or deeds to
secure debt that appear on the Title Commitment (the “Mortgages”), and (iii) all
mechanics, judgment, tax and other monetary liens and encumbrances of liquidated
amounts (excluding, however, current, non-delinquent taxes and assessments)
affecting the Property which were voluntarily caused or created by, through or
under Seller (collectively, the “Monetary Liens”).  In the event Seller is
unable, unwilling or for any reason fails to eliminate or modify all of the
Unacceptable Encumbrances to the reasonable satisfaction of Purchaser (other
than the Unacceptable Encumbrances, Mortgages and Monetary Liens required to be
removed by Seller in accordance with the preceding sentence), Purchaser may
terminate this Agreement by delivering notice thereof in writing to Seller by
the earliest to occur of (x) the Closing Date, (y) five (5) days after Seller’s
written notice to Purchaser of Seller’s intent to not cure one or more of such
Unacceptable Encumbrances, or (z) ten (10) days after the Unacceptable
Encumbrance Notice, in the event Seller does not timely respond thereto.  Upon a
termination of this Agreement pursuant to the immediately preceding sentence,
upon prior written notice to Seller and Escrow Agent, the Earnest Money shall be
delivered to Purchaser, and neither party shall have any further obligation
hereunder except for the Surviving Obligations.

 
4

--------------------------------------------------------------------------------

 

4.1.4       Survey.  During the Inspection Period, Purchaser, at its sole
expense, shall obtain and provide Seller with a copy of a current ALTA as-built
survey of the Property, which may be an update of any existing survey delivered
by Seller to Purchaser pursuant to Section 4.1 above (the “Survey”).  Purchaser
shall have until December 15, 2010 to deliver to Seller written notice of
Purchaser’s objections to the Survey (the “Survey Comment Letter”).  Seller
shall have the right, but not the obligation, to address Purchaser’s objections
to the Survey.  Seller shall notify Purchaser in writing within five (5) days
following Seller’s receipt of the Survey Comment Letter concerning which
objections to the Survey, if any, Seller has agreed to cure.  In the event that
Seller does not undertake to address all of the comments in the Survey Comment
Letter to Purchaser’s reasonable satisfaction (or does not timely respond to the
Survey Comment Letter), then Purchaser shall have the right for five (5) days
after receipt of Seller’s response to the Survey Comment Letter (or five (5)
days following the expiration of the period within which Seller was to so
respond) to either (i) waive any such Survey objection in writing and proceed to
Closing (in which event such waived Survey objection shall be deemed to be a
“Permitted Encumbrance”), or (ii) terminate this Agreement, in which event the
Earnest Money shall be delivered to Purchaser upon written notice to Seller and
Escrow Agent, and neither party shall have any further obligation hereunder
except for the Surviving Obligations.
 
4.2           Inspection.
 
(a)           During the Inspection Period, Purchaser, at its sole risk and
expense, may conduct such tests and inspections of the Property as Purchaser
deems appropriate; provided, however, Purchaser must obtain Seller’s prior
written approval, which may be granted or withheld in Seller’s sole discretion,
of the scope and method of any environmental testing or inspections (other than
a Phase I environmental site assessment, which shall require no consent or
approval of any kind), prior to Purchaser’s commencement of such tests or
inspections.  If Purchaser elects to obtain such Phase I environmental site
assessment, the environmental engineering company to conduct such testing and
related inspections shall be subject to the prior written approval of
Seller.  Purchaser, at Purchaser’s sole expense, shall repair any and all damage
resulting from any of the tests, studies, inspections and investigations
performed by or on behalf of Purchaser pursuant to this Section 4.2, and
Purchaser shall and hereby agrees to indemnify, defend and hold the Seller
Parties (as defined below) harmless from and against all Claims (as defined
below) for all Indemnified Claims (as defined below) which may be asserted or
recovered against any of the Seller Parties arising by reason of the tests,
studies, inspections and investigations performed hereunder, which obligation of
indemnification shall survive the Closing or any expiration or termination of
this Agreement, however caused.  As used herein, “Seller Parties” shall mean
collectively, Seller, each and all of its officers, directors, employees,
shareholders, partners, affiliates, subsidiaries, principals, parents, trustees,
attorneys, joint venturers, related parties and entities, contractors and agents
(including its property manager), each and all of the predecessors, legal
representatives, heirs, successors and assigns of any of the foregoing and their
respective subsidiaries, parents, affiliates, joint venturers, directors,
officers, members, principals, investors, shareholders, trustees, designees,
lenders, beneficiaries, employees, agents, brokers, property managers, asset
managers, representatives, predecessors, successors, assigns, contractors,
subcontractors, fiduciaries, insurers, heirs, estates, servants, other related
parties and persons, and attorneys, past and present.  As used herein, “Claims”
shall mean any and all actual or threatened claims, detriments, rights,
remediation, counterclaims, liens, controversies, obligations, agreements,
executions, debts, covenants, promises, suits, causes of action, actions,
demands, liabilities, losses, damages, assessments, judgments, fines, penalties,
threats, sums of money, accounts, costs, expenses, known or unknown, direct or
indirect, at law or in equity (including, without limitation, reasonable
attorneys’ fees and other professional fees of attorneys and professionals
selected by the Seller Parties), whether incurred in connection with any
investigation, non-judicial, quasi-judicial, judicial, mediative, arbitrative,
or administrative actions or proceedings or otherwise (including pretrial,
trial, appellate, administrative, bankruptcy or insolvency proceedings) or in
settlement or in any other proceeding and whether or not suit was filed
thereon.  As used herein, “Indemnified Claims” shall mean collectively, (i)
liens, personal injury, death or property damage caused in any way by the
activities of Purchaser or any of the Purchaser Parties on the Property; (ii)
any Hazardous Materials (as hereinafter defined) introduced on the Property by
Purchaser or any of the Purchaser Parties; (iii) Purchaser’s or any of the
Purchaser Parties’ breach of or failure to comply with any provision of this
Agreement, and (iv) violation by Purchaser or any of the Purchaser Parties of
any laws, ordinances, statutes, codes, rules, regulations, judgments, orders and
decrees enacted or promulgated by the United States, the states, the counties,
the cities or any other political subdivisions properly exercising jurisdiction
over the owner of the Property, the Property or the use of the Property relating
to pollution, the protection or regulation of human health, natural resources or
the environment, or the emission, discharge, release or threatened release of
pollutants, contaminants, chemicals or toxic or hazardous substances or waste or
hazardous materials (however defined) into the environment (including, without
limitation, ambient air, surface water, groundwater or land or soil); provided,
however, in no event shall Indemnified Claims include any Claims incurred by
Seller and caused by (xx) Seller’s gross negligence or intentional misconduct or
(yy) the condition of the Property prior to Purchaser’s inspection thereof
except to the extent any pre-existing condition is exacerbated by Buyer or its
employees, agents, contractors or representatives.  Purchaser shall not permit
any liens to attach to the Property by reason of the exercise of its rights
under this Agreement.  In the event that Purchaser fails, within fifteen (15)
days following the imposition of any such lien and Purchaser’s notice of same,
to cause the same to be released of record or provide a bond to satisfactorily
address such lien, Seller shall have the right to cause the same to be released
by such means as it shall deem proper, including payment of the claim giving
rise to such lien, and all such sums paid and expenses incurred by Seller,
including, without limitation, reasonable attorneys’ fees and expenses, shall be
payable to Seller by Purchaser within five (5) days after Seller’s demand;
provided, in the event Purchaser fails to pay any such amounts due to Seller,
Seller shall have the right to offset such amounts against the Deposit and
Escrow Agent shall release and deliver such amounts to Seller upon receipt of
written demand from Seller.

 
5

--------------------------------------------------------------------------------

 

(b)           Purchaser, its engineers, architects, employees, contractors,
consultants, and agents (collectively, the “Purchaser Parties”) shall maintain
commercial liability insurance policies (in an amount not less than Three
Million and No/100 Dollars ($3,000,000.00) insuring against claims arising as a
result of the inspection of the Property.  Prior to commencing any inspections,
Purchaser shall deliver to Seller a certificate of insurance evidencing the
existence of the aforesaid policies and naming Seller, Seller’s management
company and Seller’s lender as additional insureds.  Purchaser shall provide
Seller with not less than twenty-four (24) hours advance notice regarding any
such entry, which notice shall be given pursuant to Seller’s notice address set
forth in Section 9.1 below.  No such entry shall be made unless Purchaser or the
party entering the Property on behalf of Purchaser is accompanied by a
representative of Seller unless otherwise agreed to by Seller; provided,
however, in the event Seller’s representative fails to meet Purchaser or
Purchaser’s representative at the time designated for entry to the Property, and
after Purchaser has provided notice to Seller (by contacting Jack Hinrichs at
(770) 818-4073) that Purchaser intends to enter the Property notwithstanding the
absence of Seller’s representative, then Purchaser shall have the right to enter
the Property to conduct its inspections except for any entry into residential
units.
 
4.3           Purchaser’s Representations and Warranties.  Purchaser represents
and warrants to Seller that:
 
(a)           Purchaser has the full right, power and authority, without the
joinder of any other person or entity, to enter into, execute and deliver this
Agreement and to perform all duties and obligations imposed on Purchaser under
this Agreement;

 
6

--------------------------------------------------------------------------------

 

(b)           Neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which Purchaser is a party or by which Purchaser
or any of Purchaser’s assets is bound;
 
(c)           INTENTIONALLY DELETED;
 
(d)           At no time on or before the Closing Date, shall any of the
following have occurred with respect to Purchaser, and if Purchaser is a
partnership, to any general partners of  Purchaser:  (i) the commencement of a
case under Title 11 of the United States Code, as now constituted or hereafter
amended, or under any other applicable federal or state bankruptcy law or other
similar law; (ii) the appointment of a trustee or receiver of any property
interest; (iii) an assignment for the benefit of creditors; (iv) an attachment,
execution or other judicial seizure of a substantial property interest; (v) the
taking of, failure to take, or submission to any action indicating an inability
to meet its financial obligations as they accrue; or (vi) a dissolution or
liquidation, death or incapacity; and
 
(e)           Neither Purchaser nor any of its constituents or affiliates have
engaged in any dealings or transactions, directly or indirectly: (i) in
contravention of any U.S., international or other money laundering regulations
or conventions, including, without limitation, the United States Bank Secrecy
Act, the United States Money Laundering Control Act of 1986, The United States
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001, Trading with the Enemy Act (50 U.S.C.  1 et seq., as amended), or any
foreign asset control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto; or (ii) in contravention of Executive Order No. 13224
dated September 24, 2001 issued by the President of the United States (Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism), as may be amended or supplemented
from time to time ("Anti-Terrorism Order") or on behalf of terrorist or
terrorist organizations, including those persons or entities that are included
on any relevant lists maintained by the United Nations, North Atlantic Treaty
Organization, Organization of Economic Cooperation and Development, Financial
Action Task Force, U.S. Office of Foreign Assets Control, U.S. Securities &
Exchange Commission, U.S. Federal Bureau of Investigation, U.S. Central
Intelligence Agency, U.S. Internal Revenue Service, or any country or
organization, all as may be amended from time to time.  Neither Purchaser nor
any of its constituents or affiliates (i) are or will be conducting any business
or engaging in any transaction with any person appearing on the U.S. Treasury
Department's Office of Foreign Assets Control list of restrictions and
prohibited persons, or (ii) are a person described in section 1 of the
Anti-Terrorism Order, and neither Purchaser nor any of its constituents or
affiliates have engaged in any dealings or transactions, or otherwise been
associated with any such person.
 
(f)           Purchaser represents, warrants and covenants that it is not using
the assets of any (i) “employee benefit plan” (within the meaning of Section
3(3) of  the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)), (ii) “plan” (within the meaning of Section 4975(e)(1) of the
Internal Revenue Code of 1986, as amended (the “Code”)) or (iii) entity whose
underlying assets include “plan assets” by reason of a plan’s investment in such
entity, to fund its purchase of the Property under this Agreement.
 
Purchaser’s representations and warranties set forth in this Section 4.3 shall
survive the Closing or termination of this Agreement for a period of six (6)
months.
 
4.4           Seller’s Representations and Warranties. Seller represents and
warrants to Purchaser as follows:

 
7

--------------------------------------------------------------------------------

 

(i)           Neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which Seller is a party or by which Seller or any
of Seller’s assets is bound;
 
(ii)          To Seller’s actual knowledge, except as disclosed to Purchaser in
writing, there is no existing or pending litigation affecting the Property other
than routine dispossessory proceedings with respect to tenants in default under
Space Leases;
 
(iii)         To Seller’s actual knowledge, Seller has not received any written
notice of any violation of any governmental requirements concerning the
Property, which has not been remedied;
 
(iv)         To Seller’s actual knowledge, Seller has not received, with respect
to the Property, written notice from any governmental authority regarding any
change to the zoning classification of the Land, any condemnation proceedings or
proceedings to widen or realign any street or highway adjacent to the Land or
that otherwise affects the Land or the Improvements;
 
(v)          Except as may be identified in any environmental reports delivered
by Seller to Purchaser as a part of the Due Diligence Items, to Seller’s actual
knowledge, Seller has not received any written notice from any governmental
authority that the Property is in violation of any federal, state, or local
laws, ordinances or regulations applicable to the Property with respect to
Hazardous Materials (as hereinafter defined) or toxic substances. Except for the
foregoing, Seller makes no representations or warranties as to whether the
Property contains asbestos, radon or any hazardous materials or harmful or toxic
substances, or pertaining to the extent, location or nature of same, if any.
Further, to the extent that Seller has provided Purchaser information from any
inspection, engineering or environmental reports concerning asbestos, radon or
any hazardous materials or harmful or toxic substances, Seller makes no
representations or warranties with respect to the accuracy or completeness,
methodology of preparation or otherwise concerning the contents of such reports;
 
(vi)         To Seller’s actual knowledge, the list of the Contracts attached
hereto as Exhibit “G” is complete in all material respects as of the date
hereof;
 
(vii)        To Seller’s actual knowledge, except for those tenants in
possession of the Property under written leases for space in the Property, as
shown on the tenant list attached hereto as Exhibit “H” (the “Tenant List”),
there are no parties in possession of, or claiming any possession to, any
portion of the Property;
 
(viii)       Seller is a limited liability company, duly organized and validly
existing under the laws of the State of Delaware and is in good standing under
the laws of the State of Delaware.
 
(ix)          Seller is not a “foreign person”, as that term is defined in
Section 1445 of the Internal Revenue Code of 1986, as amended;
 
(x)           No leasing commissions are payable by the “landlord” or “lessor”
under any Space Lease, except as set forth on the Tenant List or otherwise
disclosed in writing to Purchaser prior to Closing; and

 
8

--------------------------------------------------------------------------------

 

(xi)          Seller is not now nor shall it be at any time prior to or at the
Closing an individual, corporation, partnership, joint venture, association,
joint stock company, trust, trustee, estate, limited liability company,
unincorporated organization, real estate investment trust, government or any
agency or political subdivision thereof, or any other form of entity
(collectively, a “Person”) named in any executive orders or lists published by
the Office of Foreign Assets Control, Department of the Treasury (“OFAC”) as
Persons with whom a United States citizen may not transact business or must
limit their interactions to types approved by OFAC.
 
For purposes of this Agreement, all references to “Seller’s actual knowledge”,
“the knowledge of Seller” or any similar reference shall be deemed to refer to
the current actual knowledge of W. Daniel Faulk, Jr., without any special
investigation or inquiry.  All of Seller’s foregoing representations and
warranties expressly shall survive the Closing for a period of eight (8)
months.   Notwithstanding anything to the contrary contained in this Agreement,
in the event that Purchaser or its agents, employees, representatives,
contractors or consultants obtains knowledge prior to Closing that any of
Seller’s representations or warranties were untrue when made in any material
respect, or if Seller has delivered or made available to Purchaser information
with respect to the Property at any time prior to the Closing Date (as
hereinafter defined), and such information indicates that any such
representations or warranties were not true when made in any material respect,
then (i) Purchaser shall be deemed to have knowledge thereof (herein, “Deemed
Knowledge”), (ii) such representation or warranty automatically and without
further action shall be deemed to be qualified by such Deemed Knowledge, and
(iii) Purchaser’s sole and exclusive remedy as a result thereof shall be to
terminate this Agreement and receive a refund of the Earnest Money (thereby
waiving any and all rights and remedies otherwise available to Purchaser with
respect to such breach of which Purchaser has Deemed Knowledge), and thereafter,
Purchaser and Seller shall have no further rights or obligations under this
Agreement except for the Surviving Obligations.  If, notwithstanding that
Purchaser has Deemed Knowledge of any such matter, as aforesaid, Purchaser
nevertheless elects to close the transaction contemplated by this Agreement,
then Purchaser shall be deemed to have waived any and all rights and remedies
otherwise available to Purchaser with respect to such breach of which Purchaser
has Deemed Knowledge, which waiver expressly shall survive
Closing.  Notwithstanding anything in this Agreement to the contrary, it is
expressly agreed and understood that the maximum aggregate liability of Seller
under this Agreement with respect to any and all claims or causes of action
arising following Closing as a result of a breach by Seller of any
representation or warranty contained in this Agreement in no event shall exceed
the sum of Three Hundred Fifty-two Thousand Five Hundred and No/100 Dollars
($352,500.00), in the aggregate.


5.
COVENANTS OF SELLER


5.1           Operation of Property.  From the Effective Date through and
including the Closing Date, Seller agrees to operate and maintain the
Improvements in the normal course of business substantially in accordance with
Seller's past practices with respect to the Property, normal wear and tear
excepted.


5.2           Third-Party Contracts. From the Effective Date through and
including the Closing Date, Seller agrees to enter into only those third-party
contracts which are necessary to carry out its obligations under Section 5.1 and
which shall be cancellable on thirty (30) days written notice and without
payment of any fee or penalty.


5.3           Leasing of Property.  From the Effective Date through and
including the Closing Date, Seller agrees not to enter into any new leases, or
amend, terminate or accept the surrender of any existing tenancies, without the
prior consent of Purchaser, except in conformance with Seller’s current leasing
practices.

 
9

--------------------------------------------------------------------------------

 

5.4           Insurance.  From the Effective Date through and including the
Closing Date, Seller agrees to keep the Property insured under its current
policies against fire and other hazards covered by extended coverage endorsement
and commercial general liability insurance against claims for bodily injury,
death and property damage occurring in, on or about the Property, and to pay all
premiums for such insurance prior to the applicable due dates.


5.5           Tangible Personal Property.  Seller shall not remove any of the
Tangible Personal Property which cost, in the aggregate, in excess of $500.00
except as may be required for necessary repair or replacement (provided that any
replacement shall be of equal quality as existed at the time of removal) and, in
the case of supplies, except for those items consumed in the ordinary course of
business.


5.6           Rent Ready.  At Closing, Seller shall cause all apartment units at
the Property which are vacant fifteen (15) days or more to have working
appliances and to otherwise rent ready for tenants.  At Closing, Seller will
give Purchaser a credit of Four Hundred Dollars ($400.00) per apartment which is
not so rent ready; provided, however, that if any of such vacant apartment units
that are not in a rent-ready condition and require replacement of carpet, then
the $400.00 rent-ready credit shall increase to $750.00 for each such vacant and
non rent-ready unit.  A “rent-ready” unit shall mean a unit that is freshly
painted, carpeting that is cleaned or replaced, as necessary, and working
appliances and fixtures.


6.
CLOSING
 
6.1           Closing.  The closing of the transaction contemplated hereby (the
“Closing”) shall be held at the offices of the Escrow Agent, located at the
address set forth in Section 9.1 hereof, on December 30, 2010 (the “Closing
Date”), unless the parties mutually agree in writing upon another place, time or
date.  Purchaser shall have the right to extend the Closing Date to January 30,
2011 by, no later than December 22, 2010, delivering written notice to Seller
and Escrow Agent and, no later than December 30, 2010, depositing with Escrow
Agent an amount equal to TWO HUNDRED FIFTY THOUSAND AND No/100 Dollars
($250,000.00) (the “Closing Extension Deposit”), which shall constitute Earnest
Money under this Agreement and shall be non-refundable to Purchaser, except in
the event that Purchaser terminates this Agreement and is entitled to a refund
of the Earnest Money under the term of Sections 7.1, 7.2 and 8.1(i) below, but
applicable to the Purchase Price at Closing.  In addition, in the event
Purchaser elects to extend the Closing Date as provided above, the Purchase
Price due at Closing shall be increased to TWENTY-THREE MILLION FIVE HUNDRED
THIRTY-FIVE THOUSAND AND No/100 Dollars ($23,535,000.00).  Seller and Purchaser
agree that the Closing shall be consummated through an escrow closing with the
Escrow Agent acting as escrow agent.
 
6.2           Possession.  Possession of the Property shall be delivered to
Purchaser at the Closing, subject only to tenants in possession under the Space
Leases, as set forth on the Tenant List delivered at Closing.
 
6.3           Proration.  The following items shall be prorated at Closing: (i)
all rents, other amounts payable by the tenants under the Space Leases, and all
other income with respect to the Property for the month in which the Closing
occurs, (ii) real estate and personal property taxes and other assessments with
respect to the Property for the year in which the Closing occurs, and (iii) all
operating expenses relating to the ownership and operation of the Property, with
Purchaser receiving the benefits and burdens of ownership on the Closing
Date.  If permitted by the applicable utility providers, utilities shall be
canceled by Seller and reestablished in Purchaser’s name on the Closing Date;
otherwise, utilities shall be prorated between Seller and Purchaser at Closing,
with such proration to be readjusted at such time as final utility bills become
available.  Any amounts unpaid under the Contracts which Purchaser elects or is
obligated to assume at Closing shall be prorated between Seller and Purchaser at
Closing.

 
10

--------------------------------------------------------------------------------

 

(a)         If the Closing shall occur before rents and all other amounts
payable by the tenants under the Space Leases and all other income from the
Property have been paid for the month in which the Closing occurs, the
apportionment of such rents and other amounts and other income shall be upon the
basis of such rents, other amounts and other income received by Seller.
Subsequent to the Closing, if any such rents and other income are received by
Purchaser, all such amounts shall be applied in the following order: (i) first
to rent due for the month following the month in which Closing occurs, (ii)
next, to delinquent rent due for the month in which Closing occurs, and (iii)
the balance to delinquent rent due for the period prior to the month in which
Closing occurs.  Any such rentals due to Seller shall be paid by Purchaser to
Seller within ten (10) days following Purchaser’s receipt thereof.  If,
subsequent to the Closing, any such rents and other income payable to Purchaser,
as provided above, are received by Seller, Seller shall remit Purchaser’s
prorata share thereof, calculated as aforesaid, to Purchaser no later than
thirty (30) days after Seller’s receipt.  Following the Closing, Purchaser
agrees, upon two (2) days’ prior notice from Seller, to provide Seller with
access to Purchaser’s books, records and accounts relating to the operation of
the Property at Purchaser’s notice address set forth in Section 9.1 below and
during standard business hours in order that Seller may verify compliance with
the preceding terms and provisions of this Section 6.3(a).  The obligations of
the parties under this Section 6.3(a) expressly shall survive Closing.
 
(b)         If the Closing shall occur before the tax rate or the assessed
valuation of the Property is fixed for the then current year, the apportionment
of taxes shall be based on the most current and accurate billing information
available.  Should such proration not be based on the actual amount of the taxes
for the period in question and should such proration prove to be inaccurate upon
receipt of the actual bills for the Property, then, to the extent such amount
exceeds One Thousand and No/100 Dollars ($1,000.00), either Seller or Purchaser
may demand within one (1) year after Closing a payment from the other party
correcting such malapportionment.
 
(c)         Seller shall be entitled to receive refunds for any and all deposits
which Seller has made with utility companies, and Purchaser shall replace such
deposits at Closing.
 
The agreements of Seller and Purchaser set forth in this Section 6.3 shall
survive the Closing.
 
6.4           Closing Costs.  Purchaser shall pay, on the Closing Date, (a)
one-half of any escrow fees of the Escrow Agent, (b) all costs relating to the
premium for the Owner's Policy of Title Insurance issued pursuant to the Title
Commitment and any endorsements, extended coverage or other modifications to the
Owner's Policy of Title Insurance issued pursuant to the Title Commitment, as
well as all title insurance costs relating to any mortgagee’s policy of title
insurance, (c) all costs and expenses directly or indirectly relating to
Purchaser’s financing of the Property, including without limitation, loan fees,
recording fees, as well as the fees of lender’s counsel, (d) all state and local
grantee taxes related to the conveyance of title to the Property, (e) the fees
of Purchaser’s counsel, (f) all costs relating to the Survey, and (g) any other
expenses incurred by Purchaser, or its consultants or representatives in
inspecting and evaluating the Property or closing this transaction.  Seller
shall pay, on the Closing Date, (i) any recording or filing fees necessary to
record the deed and remove any Mortgages or Monetary Liens which Seller is
obligated to remove, (ii) all state and local grantor taxes related to the
conveyance of title to the Property, (iii) one-half of any escrow fees of the
Escrow Agent, and (iv) the fees of Seller’s counsel.

 
11

--------------------------------------------------------------------------------

 

6.5           Seller’s Obligations at the Closing. At the Closing, Seller shall
deliver to Purchaser the following:
 
(a)         Deed.  A Limited Warranty Deed (the “Deed”) conveying the Land and
Improvements to Purchaser, in the form attached to this Agreement as Exhibit
“C”.
 
(b)         Bill of Sale.  A Bill of Sale (the “Bill of Sale”) conveying the
Tangible Personal Property and Intangible Property to Purchaser, in the form
attached to this Agreement as Exhibit “D”.
 
(c)         Evidence of Authority.  Such organizational and authorizing
documents of Seller as shall be reasonably required by the Escrow Agent to
evidence Seller’s authority to consummate the transactions contemplated by this
Agreement.
 
(d)         Foreign Person.  An affidavit certifying that Seller is not a
“foreign person,” as defined in the federal Foreign Investment in Real Property
Tax Act of 1980, and the 1984 Tax Reform Act, as amended.
 
(e)         Leases.  The originals, or copies should originals not be available,
of all of the Space Leases to which Seller is a party, if any, and together with
all keys in Seller’s possession.
 
(f)          Contracts.  Originals, or copies should originals not be available,
of all of the Contracts other than the Rejected Contracts.
 
(g)         Affidavit.  An owner’s affidavit, in form reasonably required by the
Escrow Agent and reasonably acceptable to Seller, concerning mechanics’ liens,
parties in possession and similar matters.
 
(h)         Transfer Tax and Withholding Tax Declarations.  All such tax,
transfer and other declarations and returns, and withholding affidavits and
information returns, duly executed and sworn to by Seller, as may be required of
Seller by law in connection with the conveyance of the Property to Purchaser.
 
(i)          Security Deposits.  All refundable tenant security deposits under
Space Leases together with any and all interest accrued thereon.
 
(j)          Sellers’ Certificate.  A duly executed and acknowledged certificate
executed by an authorized representative of Seller indicating that all of
Seller’s representations and warranties made in this Agreement are true and
correct as of the Closing Date as if then made.
 
(k)         Revised Tenant List.  An updated Tenant List for the Property
printed as of the business day immediately prior to the Closing Date and stating
the amount of all of the Security Deposits held by Seller under each Space
Lease.
 
(l)          Keys.  All keys to the Property, labeled for identification.
 
(m)        Other Documents.  Such other documents as may be reasonably requested
by Title Company to effect the Closing of the transaction contemplated by this
Agreement.

 
12

--------------------------------------------------------------------------------

 

6.6           Purchaser’s Obligations at the Closing.  At the Closing, Purchaser
shall deliver to Seller the following:
 
(a)         Purchase Price.  The Purchase Price, payment of which shall be made
by wire transfer of immediately available funds to the account of the Escrow
Agent for the benefit of Seller.  In the event payment of the Purchase Price is
not received by Seller, by wire transfer of immediately available funds, on or
before 2:00 p.m. (in Atlanta, Georgia) on the Closing Date, then the parties
shall recalculate prorations hereunder based upon the date on which Seller has
in fact received the Purchase Price, by wire transfer of immediately available
funds, on or before 2:00 p.m. (in Atlanta, Georgia).  The preceding sentence
shall in no event constitute a waiver by Seller of any breach of this Agreement
by Purchaser.
 
(b)         Evidence of Authority.  Such organizational and authorizing
documents of Purchaser as shall be reasonably required by the Escrow Agent to
evidence Purchaser’s authority to consummate the transactions contemplated by
this Agreement.
 
(c)         Purchaser’s Certificate.  A duly executed and acknowledged
certificate executed by an authorized representative of Purchaser indicating
that all of Purchaser’s representations and warranties made in this Agreement
are true and correct as of the Closing Date as if then made.
 
(d)         Other Documents.  Such other documents as may be reasonably
requested by Title Company to effect the Closing of the transaction contemplated
by this Agreement.
 
6.7           Documents to be Executed by Seller and Purchaser.  At the Closing,
Seller and Purchaser shall also execute and deliver the following:
 
(a)         Tenant Notices.  Signed statements or notices to all tenants of the
Property notifying such tenants that the Property has been transferred to
Purchaser and that Purchaser is responsible for security deposits (specifying
the amounts of such deposits) returnable under the Space Leases and notifying
such tenants of the new address where tenants are to make rental payments after
the Closing.
 
(b)         Assignment and Assumption of Personal Property, Leases and Service
Contracts.  An “Assignment and Assumption of Personal Property, Leases and
Service Contracts”  (the “Assignment”) in the form attached to this Agreement as
Exhibit “E”, for the Property.
 
(c)         Settlement Statements. Settlement statements, in conformity with the
terms of this Agreement and otherwise in form acceptable to Seller and
Purchaser.
 
(d)         Transfer Tax and Withholding Tax Declarations.  All such tax,
transfer and other declarations and returns, and withholding affidavits and
information returns, duly executed and sworn to, as may be required by law in
connection with the conveyance of the Property to Purchaser.

 
13

--------------------------------------------------------------------------------

 

7.
RISK OF LOSS
 
7.1           Condemnation.  If, prior to the Closing, action is initiated to
take the Land and Improvements, or part thereof, by eminent domain proceedings
or by deed in lieu thereof, which taking will (i) cause the Property to no
longer comply with zoning requirement of the Space Leases, (ii) cause the
Property to no longer have access to a publicly-dedicated and maintained
right-of-way for vehicular and pedestrian access, or (iii) have a material
adverse effect on the continued operation of the Property, then Purchaser may
either at or prior to Closing, by written notice to Seller, elect to either
(a) terminate this Agreement, in which event the Earnest Money shall be
delivered to Purchaser, and neither party shall have any further rights or
obligations hereunder except for the Surviving Obligations, or (b) consummate
the Closing, in which latter event all of Seller’s assignable right, title and
interest in and to the award of the condemning authority shall be assigned to
Purchaser at the Closing and there shall be no reduction in the Purchase Price.
 
7.2           Casualty.  If the Improvements, or any part thereof, suffers any
damage equal to or in excess of $350,000.00 prior to the Closing from fire or
other casualty, Purchaser may either at or prior to Closing, by written notice
to Seller, elect to either (a) terminate this Agreement, in which event the
Earnest Money shall be delivered to Purchaser, and neither party shall have any
further right or obligation hereunder, other than the Surviving Obligations, or
(b) consummate the Closing, in which latter event all of Seller’s right, title
and interest in and to the proceeds of any insurance covering such damage, shall
be assigned to Purchaser at the Closing and there shall be no reduction in the
Purchase Price (except, however, Purchaser shall receive at Closing a credit
equal to Seller’s deductible and the cost of repair of any uninsured
damage).  If the Improvements, or any part thereof, suffers any damage less than
$350,000.00 prior to the Closing, Purchaser agrees that it will consummate the
Closing and accept the assignment of the proceeds of any insurance covering such
damage, and there shall be no reduction in the Purchase Price.
 
8.
DEFAULT
 
8.1           Breach by Seller.  In the event that Seller shall fail to
consummate this Agreement for any reason, except Purchaser’s default or a
termination of this Agreement by Purchaser or Seller pursuant to a right to do
so under the provisions hereof, Purchaser shall be entitled, as its sole and
exclusive remedy, at law or in equity, to either (i) terminate this Agreement
and receive a refund of the Earnest Money, and neither party shall have any
further right or obligation hereunder other than the Surviving Obligations; or
(ii) pursue the remedy of specific performance of Seller’s obligations under
this Agreement.  Notwithstanding the foregoing, if Seller willfully defaults in
its obligation to sell and convey the Property to Purchaser pursuant to this
Agreement and the remedy of specific performance as provided in clause (b) above
is not available to Purchaser because Seller has sold or conveyed the Property
to another party, then Purchaser’s sole remedy shall be to proceed pursuant to
clause (a) above and Purchaser may recover from Seller the actual out-of-pocket
expenses incurred by Purchaser in connection with the transaction described in
this Agreement, including, without limitation, expenses paid (A) to Purchaser’s
attorneys in connection with negotiation of this Agreement and matters related
thereto, (B) to any prospective lender as an application or commitment fee, rate
lock or other non-refundable fee, and (C) to unrelated and unaffiliated third
party consultants in connection with the performance of examinations,
inspections and/or investigations pursuant to this Agreement.  If specific
performance is not available as described in the immediately preceding sentence,
Seller shall pay to Purchaser all actual expenses, including reasonable
attorneys’ fees actually incurred, incurred by Purchaser in such specific
performance action, and such expenses shall not be included as an expense of
Purchaser in determining Sellers’ liability to Purchaser in the event specific
performance is not an available remedy as set forth in this Section
8.1.  Notwithstanding any provision in this Section 8.1 to the contrary, in no
event shall Seller be liable to reimburse Purchaser for costs and expenses in
excess of $50,000.00 in the aggregate.

 
14

--------------------------------------------------------------------------------

 

8.2          Breach by Purchaser. If Purchaser fails to consummate this
Agreement for any reason, except Seller’s default or a termination of this
Agreement by Purchaser or Seller pursuant to a right to do so under the
provisions hereof, Seller, as its sole and exclusive remedy, may terminate this
Agreement and thereupon shall be entitled to the Earnest Money as liquidated
damages (and not as a penalty).  Seller and Purchaser have made this provision
for liquidated damages because it would be difficult to calculate, on the date
hereof, the amount of actual damages for such breach, and Seller and Purchaser
agree that these sums represent a reasonable forecast of such damages.
 
8.3           Notice and Opportunity to Cure.  Seller and Purchaser each agree
to provide the other party with written notice of any default by the other party
under this Agreement, and a period of five (5) business days following the other
party’s receipt of such notice within which to cure such default; provided,
however, that no such notice and opportunity to cure shall be applicable with
respect to a party’s failure to timely close, nor shall any such notice and cure
period extend beyond the Closing Date.
 
9.
MISCELLANEOUS
 
9.1           Notices.  All notices, demands and requests which may be given or
which are required to be given by either party to the other, and any exercise of
a right of termination provided by this Agreement, shall be in writing and shall
be deemed effective either:  (a) on the date personally delivered to the address
below, as evidenced by written receipt therefor, whether or not actually
received by the person to whom addressed; (b) on the third (3rd) business day
after being sent, by certified or registered mail, return receipt requested,
postage prepaid, addressed to the intended recipient at the address specified
below; (c) on the first business day after being deposited into the custody of a
nationally recognized overnight delivery service such as Federal Express
Corporation, addressed to such party at the address specified below, (d) on the
date delivered by facsimile to the respective numbers specified below, provided
confirmation of facsimile is received, or (e) on the date an electronic mail
message with a pdf copy of the signed notice is delivered to the email addresses
listed below, provided that in the case of any notice delivered in accordance
with items (d) or (e) above, any such facsimile notice or email notice shall be
sent by one of the other permitted methods of providing notice (other than
facsimile or email notice) on the next succeeding business day.  For purposes of
this Section 9.1, the addresses of the parties for all notices are as follows
(unless changed by similar notice in writing given by the particular person
whose address is to be changed):


If to Purchaser: 
Trail Creek Apartments, LLC

One Overton Park
3625 Cumberland Boulevard, Suite 430
Atlanta, Georgia 30339
Attention:  John A. Isakson
Tel: (678) 589-7760
Fax: (678) 589-7771
Email:  jisakson@wamgt.com


with a copy to: 
Leonard A. Silverstein, Esq.

Executive Vice President, General Counsel and Secretary
Preferred Apartment Communities, Inc.
One Overton Park
3625 Cumberland Boulevard
Suite 400
Atlanta, GA  30339
Tel: (770) 818-4147
Fax: (770) 818-4105
Email:  lsilverstein@corporate-holdings.com

 
15

--------------------------------------------------------------------------------

 

If to Seller:
Oxford Trail JV LLC

c/o Oxford Properties, LLC
One Overton Park
3625 Cumberland Boulevard, Suite 500
Atlanta, Georgia  30339
Attn:  Mr. W. Daniel Faulk, Jr.
Tel: (770) 818-4060
 
Fax: (770) 818-4051

Email:  dfaulk@oxford-properties.com


with a copy to:
Oxford Trail JV LLC

c/o Oxford Properties, LLC
One Overton Park
3625 Cumberland Boulevard, Suite 500
Atlanta, Georgia  30339
Attn:   Mr. Jack Hinrichs
Tel: (770) 818-4073
Fax: (770) 818-4051
Email:  jhinrichs@oxford-properties.com


and: 
Seyfarth Shaw LLP

1545 Peachtree Street, NE
Suite 700
Atlanta, Georgia  30309
Attn: Steven L. Kennedy, Esq.
Tel: (404) 885-6735
Fax: (404) 885-6779
Email:  skennedy@seyfarth.com


and:
BlackRock

300 Campus Drive
Florham Park, New Jersey  07932
Attn:  Mr. Mario Mirabelli
Tel:  (973) 264-2796
Fax:  (646) 521-4990
Email:  Mario.Mirabelli@blackrock.com


and:
Andrews Kurth LLP

1717 Main Street, Suite 3700
Dallas, TX  75201
Attention: Kathleen J. Wu and Andrew R. Van Noord
Telephone: 214-659-4448
Facsimile: 214-659-4802 and 214-659-1412
Email: kwu@akllp.com and vanna@akllp.com

 
16

--------------------------------------------------------------------------------

 

If to Escrow Agent:
Chicago Title Insurance Company

200 Galleria Parkway, S.E.
Suite 2060
Atlanta, Georgia  30339
Attn:   Lee Ann Branch
Tel:  (678) 718-1423
Fax:  (678) 213-1650
Email:  leeann.branch@fntg.com


9.2           Real Estate Commissions.  Neither Seller nor Purchaser has
authorized any broker or finder to act on any party’s behalf in connection with
the sale and purchase hereunder and neither Seller nor Purchaser has dealt with
any broker or finder purporting to act on behalf of any other party, except for
Cushman & Wakefield of Virginia (“Agent”) who represents Seller.  Purchaser
agrees to indemnify and hold harmless Seller from and against any and all
claims, losses, damages, costs or expenses of any kind or character arising out
of or resulting from any agreement, arrangement or understanding alleged to have
been made by Purchaser or on Purchaser’s behalf with any broker or finder in
connection with this Agreement or the transaction contemplated hereby.  Seller
agrees to indemnify and hold harmless Purchaser from and against any and all
claims, losses, damages, costs or expenses of any kind or character arising out
of or resulting from any agreement, arrangement or understanding with Agent
and/or any other person or entity alleged to have been made by Seller or on
Seller’s behalf with any broker or finder in connection with this Agreement or
the transaction contemplated hereby.  Notwithstanding anything to the contrary
contained herein, this Section 9.2 shall survive the Closing or any earlier
termination of this Agreement.
 
9.3           Entire Agreement. This Agreement embodies the entire agreement
between the parties relative to the subject matter hereof, and there are no oral
or written agreements between the parties, nor any representations made by
either party relative to the subject matter hereof, which are not expressly set
forth herein.
 
9.4           Amendment.  This Agreement may be amended only by a written
instrument executed by the party or parties to be bound thereby.
 
9.5           Headings.  The captions and headings used in this Agreement are
for convenience only and do not in any way limit, amplify, or otherwise modify
the provisions of this Agreement.
 
9.6           Time of Essence.  Time is of the essence of this Agreement;
however, if the final date of any period which is set out in any provision of
this Agreement falls on a Saturday, Sunday or legal holiday under the laws of
the United States or the State of Virginia, then, in such event, the time of
such period shall be extended to the next day which is not a Saturday, Sunday or
legal holiday.
 
9.7           Governing Law.  This Agreement shall be governed by the laws of
the State of Virginia  and the laws of the United States pertaining to
transactions in such State.
 
9.8           Successors and Assigns; Assignment.  This Agreement shall bind and
inure to the benefit of Seller and Purchaser and their respective successors and
permitted assigns.  Purchaser shall not have the right to assign all or any
portion of Purchaser's rights and obligations under this Agreement without
Seller’s prior written consent, which may be granted or withheld in Seller’s
sole discretion, except that Purchaser may assign or transfer this Agreement to
an entity in which Purchaser has at least fifty-one percent (51%) controlling
interest without Seller’s consent or approval provided that, not less than five
(5) days prior to Closing, Seller receives an executed assignment and assumption
agreement which expressly assigns the Earnest Money and in which such assignee
expressly assumes performance of this Agreement for the benefit of Seller.  No
such assignment or designation shall relieve or release Purchaser from any
obligations under this Agreement (whether arising pre- or post-closing), and
Purchaser shall remain jointly and severally liable for all of same together
with such assignee.

 
17

--------------------------------------------------------------------------------

 

9.9           Invalid Provision.  If any provision of this Agreement is held to
be illegal, invalid or unenforceable under present or future laws, such
provision shall be fully severable; this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part of this Agreement; and, the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by
such illegal, invalid, or unenforceable provision or by its severance from this
Agreement.
 
9.10         Attorneys’ Fees.  In the event it becomes necessary for either
party hereto to file suit to enforce this Agreement or any provision contained
herein, the party prevailing in such suit shall be entitled to recover, in
addition to all other remedies or damages, as provided herein, reasonable
attorneys’ fees incurred in such suit, both at trial and at all appellate
levels.
 
9.11         Multiple Counterparts.  This Agreement may be executed in a number
of identical counterparts which, taken together, shall constitute collectively
one agreement; in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart with each party’s
signature.  Facsimile signature pages shall be effective for purposes of this
Section 9.11.
 
9.12         No Recordation.  Seller and Purchaser hereby acknowledge that
neither this Agreement nor any memorandum or affidavit thereof shall be recorded
in the public records of any county.
 
9.13.        Tax-Deferred Exchange.  Each party will, upon request by the other
party, cooperate as reasonably required to facilitate a tax-deferred
exchange.  Notwithstanding the foregoing, neither party will be required to
undertake any liabilities or obligations or expend any sums of money in
connection with a proposed tax-free exchange for the benefit of the other party.

 
18

--------------------------------------------------------------------------------

 

9.14           Disclaimers by Seller.
 
 
A.
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS UNDERSTOOD AND AGREED
THAT NEITHER SELLER NOR SELLER'S AGENTS, EMPLOYEES OR REPRESENTATIVES HAVE AT
ANY TIME MADE AND ARE NOT NOW MAKING, AND THEY SPECIFICALLY DISCLAIM, ANY
WARRANTIES, REPRESENTATIONS OR GUARANTIES OF ANY KIND OR CHARACTER, EXPRESS OR
IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO,
WARRANTIES, REPRESENTATIONS OR GUARANTIES AS TO (A) MATTERS OF TITLE (OTHER THAN
SELLER'S LIMITED WARRANTY OF TITLE TO BE CONTAINED IN THE DEED), (B)
ENVIRONMENTAL MATTERS RELATING TO THE PROPERTY, THE LAND AND IMPROVEMENTS OR ANY
PORTION THEREOF, INCLUDING, WITHOUT LIMITATION, THE PRESENCE OF “HAZARDOUS
MATERIALS” (AS DEFINED BELOW) IN, ON, UNDER OR IN THE VICINITY OF THE LAND AND
IMPROVEMENTS, (C) GEOLOGICAL CONDITIONS, INCLUDING, WITHOUT LIMITATION,
SUBSIDENCE, SUBSURFACE CONDITIONS, WATER TABLE, UNDERGROUND WATER RESERVOIRS,
LIMITATIONS REGARDING THE WITHDRAWAL OF WATER, AND GEOLOGIC FAULTS AND THE
RESULTING DAMAGE OF PAST AND/OR FUTURE FAULTING, (D) WHETHER, AND TO THE EXTENT
TO WHICH, THE LAND OR IMPROVEMENTS OR ANY PORTION THEREOF IS AFFECTED BY ANY
STREAM (SURFACE OR UNDERGROUND), BODY OF WATER, WETLANDS, FLOOD PRONE AREA,
FLOOD PLAIN, FLOODWAY OR SPECIAL FLOOD HAZARD, (E) DRAINAGE, (F) SOIL
CONDITIONS, INCLUDING THE EXISTENCE OF INSTABILITY, PAST SOIL REPAIRS, SOIL
ADDITIONS OR CONDITIONS OF SOIL FILL, OR SUSCEPTIBILITY TO LANDSLIDES, OR THE
SUFFICIENCY OF ANY UNDERSHORING, (G) THE PRESENCE OF ENDANGERED SPECIES OR ANY
ENVIRONMENTALLY SENSITIVE OR PROTECTED AREAS, (H) ZONING OR BUILDING
ENTITLEMENTS TO WHICH THE LAND OR IMPROVEMENTS OR ANY PORTION THEREOF MAY BE
SUBJECT, (I) THE AVAILABILITY OF ANY UTILITIES TO THE LAND OR IMPROVEMENTS OR
ANY PORTION THEREOF INCLUDING, WITHOUT LIMITATION, WATER, SEWAGE, GAS AND
ELECTRIC, (J) USAGES OF ADJOINING PROPERTY, (K) ACCESS TO THE LAND OR
IMPROVEMENTS OR ANY PORTION THEREOF, (L) THE VALUE, COMPLIANCE WITH THE PLANS
AND SPECIFICATIONS, SIZE, LOCATION, AGE, USE, DESIGN, QUALITY, DESCRIPTION,
SUITABILITY, STRUCTURAL INTEGRITY, OPERATION, TITLE TO, OR PHYSICAL OR FINANCIAL
CONDITION OF THE LAND OR IMPROVEMENTS OR ANY PORTION THEREOF, OR ANY INCOME,
EXPENSES, CHARGES, LIENS, ENCUMBRANCES, RIGHTS OR CLAIMS ON OR AFFECTING OR
PERTAINING TO THE PROPERTY, THE LAND OR IMPROVEMENTS OR ANY PART THEREOF, (M)
THE CONDITION OR USE OF THE LAND OR IMPROVEMENTS OR COMPLIANCE OF THE LAND OR
THE IMPROVEMENTS WITH ANY OR ALL PAST, PRESENT OR FUTURE FEDERAL, STATE OR LOCAL
ORDINANCES, RULES, REGULATIONS OR LAWS, BUILDING, FIRE OR ZONING ORDINANCES,
CODES OR OTHER SIMILAR LAWS, (N) THE EXISTENCE OR NON-EXISTENCE OF UNDERGROUND
STORAGE TANKS, SURFACE IMPOUNDMENTS, OR LANDFILLS, (O) ANY OTHER MATTER
AFFECTING THE STABILITY AND INTEGRITY OF THE LAND OR IMPROVEMENTS, (P) THE
POTENTIAL FOR FURTHER DEVELOPMENT OF THE LAND OR IMPROVEMENTS, (Q) THE
MERCHANTABILITY OF THE PROPERTY, THE LAND OR THE IMPROVEMENTS OR FITNESS OF THE
PROPERTY, THE LAND OR THE IMPROVEMENTS FOR ANY PARTICULAR PURPOSE, (R) THE
TRUTH, ACCURACY OR COMPLETENESS OF THE DUE DILIGENCE ITEMS, (S) TAX
CONSEQUENCES, OR (T) ANY OTHER MATTER OR THING WITH RESPECT TO THE PROPERTY, THE
LAND OR THE IMPROVEMENTS.

 
Purchaser’s Initials: ______

 
19

--------------------------------------------------------------------------------

 

 
B.
PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING, SELLER SHALL SELL AND
CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY "AS IS, WHERE IS,
WITH ALL FAULTS".  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLER UNDER
SECTION 4.4 ABOVE, PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER HAS
NOT MADE AND IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES,
GUARANTEES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE
PROPERTY, THE LAND OR THE IMPROVEMENTS OR RELATING THERETO (INCLUDING
SPECIFICALLY, WITHOUT LIMITATION, PROPERTY INFORMATION PACKAGES DISTRIBUTED WITH
RESPECT TO THE PROPERTY) MADE OR FURNISHED BY SELLER, OR ANY PROPERTY MANAGER,
REAL ESTATE BROKER, AGENT OR THIRD PARTY REPRESENTING OR PURPORTING TO REPRESENT
SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN
WRITING.  PURCHASER REPRESENTS THAT IT IS A KNOWLEDGEABLE, EXPERIENCED AND
SOPHISTICATED PURCHASER OF REAL ESTATE AND THAT IT IS RELYING SOLELY ON ITS OWN
EXPERTISE AND THAT OF PURCHASER'S CONSULTANTS IN PURCHASING THE PROPERTY AND
SHALL MAKE AN INDEPENDENT VERIFICATION OF THE ACCURACY OF ANY DOCUMENTS AND
INFORMATION PROVIDED BY SELLER.  PURCHASER WILL CONDUCT SUCH INSPECTIONS AND
INVESTIGATIONS OF THE PROPERTY, THE LAND AND THE IMPROVEMENTS AS PURCHASER DEEMS
NECESSARY, INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL
CONDITIONS THEREOF, AND SHALL RELY SOLELY UPON SAME.  PURCHASER ACKNOWLEDGES
THAT SELLER HAS AFFORDED PURCHASER A FULL OPPORTUNITY TO CONDUCT SUCH
INVESTIGATIONS OF THE PROPERTY, THE LAND AND THE IMPROVEMENTS AS PURCHASER
DEEMED NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY, THE LAND
AND THE IMPROVEMENTS AND THE EXISTENCE OR NON-EXISTENCE OR CURATIVE ACTION TO BE
TAKEN WITH RESPECT TO ANY HAZARDOUS MATERIALS ON OR DISCHARGED FROM THE LAND AND
THE IMPROVEMENTS, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION
PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT
THERETO.  UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS,
INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL OR CONSTRUCTION DEFECTS OR
ADVERSE ENVIRONMENTAL, HEALTH OR SAFETY CONDITIONS, MAY NOT HAVE BEEN REVEALED
BY PURCHASER'S INSPECTIONS AND INVESTIGATIONS.  PURCHASER HEREBY REPRESENTS AND
WARRANTS TO SELLER THAT:  (A) PURCHASER IS REPRESENTED BY LEGAL COUNSEL IN
CONNECTION WITH THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT; AND (B)
PURCHASER IS PURCHASING THE PROPERTY FOR BUSINESS, COMMERCIAL, INVESTMENT OR
OTHER SIMILAR PURPOSE AND NOT FOR USE AS PURCHASER'S RESIDENCE.  EACH OF SELLER
AND PURCHASER HEREBY WAIVES ANY AND ALL RIGHTS OR REMEDIES IT MAY HAVE OR BE
ENTITLED TO, DERIVING FROM DISPARITY IN SIZE OR FROM ANY SIGNIFICANT DISPARATE
BARGAINING POSITION IN RELATION TO THE OTHER.

 
Purchaser’s Initials: ______

 
20

--------------------------------------------------------------------------------

 

 
C.
PURCHASER ACKNOWLEDGES THAT IT WILL HAVE THE OPPORTUNITY TO INSPECT THE
PROPERTY, OBSERVE ITS PHYSICAL CHARACTERISTICS AND EXISTING CONDITIONS AND THE
OPPORTUNITY TO CONDUCT SUCH INVESTIGATION AND STUDY ON AND OF THE PROPERTY, THE
LAND AND THE IMPROVEMENTS AND ADJACENT AREAS AS PURCHASER DEEMS NECESSARY, AND
PURCHASER HEREBY FOREVER RELEASES AND DISCHARGES SELLER FROM ALL RESPONSIBILITY
AND LIABILITY, INCLUDING WITHOUT LIMITATION, LIABILITIES UNDER THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980 (42 U.S.C.
SECTIONS 9601 ET SEQ.), AS AMENDED ("CERCLA"), REGARDING THE CONDITION,
VALUATION, SALABILITY OR UTILITY OF THE PROPERTY, THE LAND OR THE IMPROVEMENTS
OR THEIR SUITABILITY FOR ANY PURPOSE WHATSOEVER (INCLUDING, BUT NOT LIMITED TO,
WITH RESPECT TO THE PRESENCE IN THE SOIL, AIR, STRUCTURES AND SURFACE AND
SUBSURFACE WATERS, OF HAZARDOUS MATERIALS OR OTHER MATERIALS OR SUBSTANCES THAT
HAVE BEEN OR MAY IN THE FUTURE BE DETERMINED TO BE TOXIC, HAZARDOUS, UNDESIRABLE
OR SUBJECT TO REGULATION AND THAT MAY NEED TO BE SPECIALLY TREATED, HANDLED
AND/OR REMOVED FROM THE LAND OR THE IMPROVEMENTS  UNDER CURRENT OR FUTURE
FEDERAL, STATE AND LOCAL LAWS, REGULATIONS OR GUIDELINES, AND ANY STRUCTURAL AND
GEOLOGIC CONDITIONS, SUBSURFACE SOIL AND WATER CONDITIONS AND SOLID AND
HAZARDOUS WASTE AND HAZARDOUS MATERIALS ON, UNDER, ADJACENT TO OR OTHERWISE
AFFECTING THE LAND OR THE IMPROVEMENTS.  PURCHASER FURTHER HEREBY WAIVES (AND BY
CLOSING THIS TRANSACTION WILL BE DEEMED TO HAVE WAIVED) ANY AND ALL OBJECTIONS
AND COMPLAINTS (INCLUDING, BUT NOT LIMITED TO, FEDERAL, STATE AND LOCAL
STATUTORY AND COMMON LAW BASED ACTIONS, AND ANY PRIVATE RIGHT OF ACTION UNDER
ANY FEDERAL, STATE OR LOCAL LAWS, REGULATIONS OR GUIDELINES TO WHICH THE LAND OR
THE IMPROVEMENTS IS OR MAY BE SUBJECT, INCLUDING, BUT NOT LIMITED TO, CERCLA)
CONCERNING THE PHYSICAL CHARACTERISTICS AND ANY EXISTING CONDITIONS OF THE LAND
OR THE IMPROVEMENTS.  PURCHASER FURTHER HEREBY ASSUMES THE RISK OF CHANGES IN
APPLICABLE LAWS AND REGULATIONS RELATING TO PAST, PRESENT AND FUTURE
ENVIRONMENTAL CONDITIONS ON THE LAND OR THE IMPROVEMENTS AND THE RISK THAT
ADVERSE PHYSICAL CHARACTERISTICS AND CONDITIONS, INCLUDING, WITHOUT LIMITATION,
THE PRESENCE OF HAZARDOUS MATERIALS OR OTHER CONTAMINANTS, MAY NOT HAVE BEEN
REVEALED BY ITS INVESTIGATION.

 
Purchaser’s Initials: ______
 
 
D.
For purposes hereof, "Hazardous Materials" means "Hazardous Material,"
"Hazardous Substance," "Pollutant or Contaminant," and "Petroleum" and "Natural
Gas Liquids," as those terms are defined or used in Section 101 of CERCLA, and
any other substances regulated because of their effect or potential effect on
public health and the environment, including, without limitation, PCBs, lead
paint, asbestos, urea formaldehyde, radioactive materials, putrescible
materials, and infectious materials.

 
 
E.
Purchaser agrees to indemnify, defend and hold Seller harmless of and from any
and all liabilities, claims, demands, and expenses of any kind or nature to the
extent arising or accruing after Closing and which are in any way related to the
ownership, maintenance, or operation of the Property, the Land or the
Improvements by Purchaser and its successors and assigns, including, without
limitation, in connection with Hazardous Materials.

 
 
F.
The terms and conditions of this Section 9.14 shall expressly survive the
Closing without time limitation, and not merge with the provisions of any
closing documents.


 
21

--------------------------------------------------------------------------------

 

 
G.
Purchaser acknowledges and agrees that the disclaimers and other agreements set
forth herein are an integral part of this Agreement and that Seller would not
have agreed to sell the Property to Purchaser for the Purchase Price without the
disclaimers and other agreements set forth above.

 
 
H.
No shareholder, officer, employee or agent of or consultant of or to Seller
shall be held to any personal liability hereunder, and no resort shall be had to
their property or assets, or the property or assets of Seller for the
satisfaction of any claims hereunder or in connection with the affairs of
Seller.  Furthermore, Seller’s liability under this Agreement is explicitly
limited to Seller’s interest in the Property, including any proceeds
thereof.  Purchaser shall have no recourse against any other property or assets
of Seller or any other Seller Parties or of any of the assets or property of any
of the foregoing for the payment or collection of any amount, judgment, judicial
process, arbitral award, fee or cost or for any other obligation or claim
arising out of or based upon this Agreement and requiring the payment of money
by Seller.  Except as otherwise expressly set forth in this Section 9.14(H),
neither Seller nor any Seller Party shall be subject to levy, lien, execution,
attachment or other enforcement procedure for the satisfaction of any of
Purchaser’s rights or remedies under or with respect to this Agreement, at law,
in equity or otherwise.  Purchaser shall not seek enforcement of any judgment,
award, right or remedy against any property or asset of Seller or any Seller
Parties other than Seller’s interest in the Property or any proceeds
thereof.  The provisions of this Section shall survive the termination of this
Agreement.

 
9.15           Effective Date.  As used herein, the term “Effective Date” shall
mean the later of the “Date of Execution by Purchaser” or the “Date of Execution
by Seller”, as set forth on the signature page of this Agreement.  The execution
of this Agreement by either party hereto (the party so executing being herein
called the “Offeror Party”), constitutes an offer by the Offeror Party to sell
or purchase the Property, as applicable, to the other party hereto (herein
called the “Offeree Party”), which offer automatically shall expire and be of no
further force or effect, unless the Offeree Party executes, dates and delivers
to the Offeror Party (which delivery may be made by telecopy or electronic
mail), a fully executed copy of this Agreement within two (2) business days
after the date this Agreement is executed by the Offeror Party, as indicated on
the signature page of this Agreement.
 
9.16           Exhibits and Schedules.  The following exhibits are attached to
this Agreement and are incorporated into this Agreement by this reference and
made a part hereof for all purposes:
 
(a)         Exhibit A, Legal Description of the Land
(b)         Exhibit B, List of Due Diligence Items
(c)         Exhibit C, Form of Deed
(d)         Exhibit D, Form of Bill of Sale
(e)         Exhibit E, Form of Assignment
(f)          Exhibit F, List of Personal Property
(g)         Exhibit G, List of Contracts
(h)         Exhibit H, Tenant List

 
22

--------------------------------------------------------------------------------

 

9.17         Confidentiality.  Seller and Purchaser hereby covenant and agree
that, at all times after the Effective Date and continuing until the Closing,
unless consented to in writing by the other party (which consent may be granted
or withheld in the sole discretion of the party whose consent is being
requested), no press release or other public disclosure concerning this
transaction shall be made by or on behalf of Seller or Purchaser, and each party
agrees to use best efforts to prevent disclosure of this transaction by any
third party.  Additionally, Purchaser shall not be permitted to contact or
communicate with any on-site employees of Seller or any affiliate of Seller,
without Seller’s prior written consent, including without limitation any
communication concerning future employment; nor shall Purchaser be entitled to
contact or communicate with any tenant or other resident of the Property,
without Seller’s prior written consent and without a representative of Seller
being present.  Notwithstanding the foregoing, (i) each party shall be entitled
to make disclosures concerning this Agreement and materials provided hereunder
to its lenders, attorneys, accountants, employees, agents, other service
professionals and the U.S. Securities and Exchange Commission as may be
reasonably necessary in furtherance of the transactions contemplated hereby, and
(ii) each party shall be entitled to make such disclosures concerning this
Agreement and materials provided hereunder as may be necessary to comply with
any court order or directive of any applicable governmental
authority.  Notwithstanding any provision to the contrary herein, at all times
after the Effective Date and continuing after Closing, in no event shall either
party disclose the names of the members that have invested capital in the other
party to this Agreement or the entities which directly or indirectly own such
other party to this Agreement.  The provisions of this Section 9.17 shall
survive Closing or any termination of this Agreement.
 
9.18         Audited Financial Statements.    Seller hereby agrees to reasonably
cooperate (at no third party cost to Seller) with Purchaser during the term of
this Agreement in the preparation by Purchaser and its advisors, at Purchaser’s
sole cost and expense, of audited financial statements of the Property for
calendar years 2009 and 2010 year-to-date, including current and historical
operating statements and information regarding the Property.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


[SIGNATURES COMMENCE ON FOLLOWING PAGE]

 
23

--------------------------------------------------------------------------------

 

Executed by Seller and Purchaser to be effective as of the Effective Date.



 
SELLER:
     
OXFORD TRAIL  JV LLC,
a Delaware limited liability company,
     
By: 
Oxford Trail Partners LLC,
   
a Georgia limited liability company, its managing
member
          By: 
Oxford Trail Development LLC,
   
 
a Georgia limited liability company, its
managing member
              By:
/s/ W. Daniel Faulk, Jr.
       
W. Daniel Faulk, Jr., Manager
             
Date of Execution: December 10, 2010



[SIGNATURES CONTINUE ON NEXT PAGE]

 
24

--------------------------------------------------------------------------------

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]



 
PURCHASER:
     
TRAIL CREEK APARTMENTS, LLC,
 
a Delaware limited liability company
     
By: 
Preferred Apartment Communities Operating
Partnership, L.P., a Delaware limited
partnership, its sole member
           
By: 
Preferred Apartment Communities, Inc.,
a Maryland corporation, its General
Partner
             
By: 
/s/ John A. Williams
       
John A. Williams
       
Chief Executive Officer
     
Date of Execution: December 16, 2010

 
 
25

--------------------------------------------------------------------------------

 

The undersigned Escrow Agent hereby acknowledges receipt of the Deposit in the
amount of $350,000.00, and a fully executed copy of this Agreement, and agrees
to hold and dispose of the Earnest Money in accordance with the provisions of
this Agreement.  Seller and Purchaser hereby designate the Escrow Agent as the
“Real Estate Reporting Person” with respect to the transaction contemplated by
this Agreement, for purposes of compliance with Section 6045(e) of the Tax
Reform Act of 1986, as amended, and the Escrow Agent, by its execution below,
hereby accepts such designation.



 
CHICAGO TITLE INSURANCE COMPANY
     
By:
   
Name: 
   
Title:
Authorized Signatory
     
Date of Execution by Escrow Agent:
     
______________, 2010

 
 
26

--------------------------------------------------------------------------------

 

EXHIBIT A
TO PURCHASE AND SALE AGREEMENT


LEGAL DESCRIPTION


All those certain parcels or tracts of land depicted as the slant-hatched areas
on the attached unrecorded subdivision plat titled “Subdivision Plat showing
Parcels 1A-1 and 1A-2” and being referenced as (i) Parcel 1A-2C comprising
approximately 12.281 acres, (ii) Parcel 1A-2A comprising approximately 2.286
acres and (iii) Parcel 1A-2B comprising approximately 2.350 acres.

 
Exhibit A - 1

--------------------------------------------------------------------------------

 

[ex10-3pg28.jpg]

 
Exhibit A - 2

--------------------------------------------------------------------------------

 

EXHIBIT B
TO PURCHASE AND SALE AGREEMENT


List of Due Diligence Items


1.
A copy of Seller’s ALTA/ACSM survey of the Land obtained upon Seller’s
acquisition of the Land.

2.
A list of movable furniture, equipment and personal property (including serial
numbers, brand names and model numbers where applicable).

3.
Copies of all written service contracts, licenses, permits and leases concerning
the Property in Seller’s possession.

4.
A copy of the current management contract.

5.
Copies of all standard forms for rental contracts and rental applications.

6.
A copy of the income and expense statements for the operation of the Property
for the last three (3) fiscal years (or such shorter period that Seller has
owned the Property).

7.
A copy of the income and expenses statement for the operation of the Property
for the current fiscal year through September 30, 2010.

8.
Copies of the real property tax invoices for the last three (3) tax years.

9.
A copy of Seller’s current insurance certificates and policies (if available).

10.
A copy of all insurance claims filed in the five (5) year period expiring on
September 30, 2010.

11.
A copy of the current payroll for the Property.

12.
A wood-destroying insect report and clearance letter.

13.
Seller’s existing environmental reports.

14.
Copies of Seller’s certificates of occupancy for the Property.

15.
A list of the capital expenditures for the Property for the past two (2) years.

16.
A list of any planned capital expenditures for the Property.

17.
Seller’s existing title policy (with a copy of exceptions set forth therein
(excluding any deed to secure debt, assignment of leases and rents and related
financing instruments)).


 
Exhibit B - 1

--------------------------------------------------------------------------------

 

EXHIBIT C
TO PURCHASE AND SALE AGREEMENT


FORM LIMITED WARRANTY DEED


STATE OF GEORGIA
 
COUNTY OF FULTON
 
LIMITED WARRANTY DEED
 
THIS INDENTURE is made this ___ day of __________, 20__, by and between OXFORD
TRAIL JV LLC, a Delaware limited liability company (hereinafter referred to as
“Grantor”), and __________________________, a __________________ (hereinafter
referred to as “Grantee”), the terms “Grantor” and “Grantee” to include their
respective heirs, legal representatives, successors and assigns where the
context requires or permits.
 
 WITNESSETH, for and in consideration of the sum of TEN AND NO/100THS DOLLARS
($10.00) and other good and valuable consideration, the receipt, adequacy and
sufficiency whereof are hereby acknowledged by Grantor, Grantor has granted,
bargained, sold, aliened, conveyed and confirmed unto the Grantee, all of
Grantor's right, title and interest in and to the following described property,
to wit:
 
ALL THAT TRACT OR PARCEL OF LAND lying and being in Hampton, Virginia and being
more particularly described on Exhibit “A” attached hereto and by this reference
made a part hereof.
 
This conveyance is made subject to those matters set forth on Exhibit “B”
attached hereto and incorporated herein by this reference.
 
TO HAVE AND TO HOLD, said tract or parcel of land, together with all and
singular the rights, members and appurtenances thereof, to the same being,
belonging, or in anywise appertaining, to the only proper use, benefit and
behoof of said Grantee forever in FEE SIMPLE, subject only to the matters set
forth herein.
 
AND the Grantor will warrant and forever defend the right and title to said land
unto Grantee, subject only to the matters expressly set forth herein, against
the claims of all persons claiming by, through or under Grantor.
 
[SIGNATURES COMMENCE ON NEXT PAGE]

 
Exhibit C - 1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor has executed this Limited Warranty Deed as of
the date stated above.
 

   
GRANTOR:
         
OXFORD TRAIL  JV LLC,
   
a Delaware limited liability company,
         
By:
Oxford Trail Partners LLC,
     
a Georgia limited liability company, its
managing member
     
  
   
By:
Oxford Trail Development LLC,
Witness
     
a Georgia limited liability company,
Name:
 
     
its managing member
         
  
     
By:
  
Witness
       
W. Daniel Faulk, Jr., Manager
Name: 
   
           

 
STATE OF ___________
 
COUNTY OF _____________
 
I HEREBY CERTIFY that on this date, before me, an officer duly authorized in the
State aforesaid and in the County aforesaid, to take acknowledgments, the
foregoing instrument was acknowledged before me by ____________________,
_________________________ on behalf of _________________, a
____________________, freely and voluntarily under authority duly vested in him
by said corporation.  He is personally known to me or who has produced a
driver’s license as identification.
 
WITNESS my hand and official seal in the City and State last aforesaid this
_____ day of ________________, 20__.
 

   
  
   
Notary Public, State of ____________ at Large
     
My Commission Expires:
 
  
       
  
[Type, Print or Stamp Name]


 
Exhibit C - 2

--------------------------------------------------------------------------------

 

EXHIBIT A
to Limited Warranty Deed

 
Exhibit C - 3

--------------------------------------------------------------------------------

 

EXHIBIT B
to Limited Warranty Deed

 
Exhibit C - 4

--------------------------------------------------------------------------------

 

EXHIBIT D
TO PURCHASE AND SALE AGREEMENT


BILL OF SALE


BILL OF SALE
 
THIS BILL OF SALE is made and delivered this _____ day of ___________, 20__, by
OXFORD TRAIL  JV LLC, a Delaware limited liability company (hereinafter referred
to as “Seller”), and ________________________, a ______________ (hereinafter
referred to as “Purchaser”).
 
WITNESSETH:
 
WHEREAS, of even date herewith, Seller has conveyed to Purchaser the real
property referenced on Exhibit “A” attached hereto and by this reference made a
part hereof (hereinafter referred to as the “Real Property”).
 
NOW, THEREFORE, for value received and in further consideration of the sum of
Ten and No/100 Dollars ($10.00), and other good and valuable consideration, in
hand paid by Purchaser to Seller, the receipt and sufficiency of which are
hereby acknowledged by Seller, Seller does hereby grant and convey to Purchaser
all of Seller’s right, title and interest in and to any and all personal
property, fixtures and equipment located within or on the Real Property as of
the date hereof.
 
TO HAVE AND TO HOLD the above-referenced property hereby conveyed unto
Purchaser, its successors and assigns, forever.
 
ALL of the above-referenced property is being granted and conveyed by Seller and
being acquired by Purchaser without recourse or express or implied warranty, and
in an “AS IS, WHERE IS” condition.
 
[SIGNATURES COMMENCE ON NEXT PAGE]

 
Exhibit D - 1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be properly signed,
sealed and delivered as of the day and year first above written.



   
"SELLER"
         
OXFORD TRAIL  JV LLC,
   
a Delaware limited liability company
     
Signed, sealed and delivered this _____ day of
 
By: 
Oxford Trail Partners LLC,
__________, 20__, in the presence of:
   
a Georgia limited liability company, its
managing member
     
  
   
By: 
Oxford Trail Development LLC,
Unofficial Witness
     
a Georgia limited liability company, its
managing member
  
   
Notary Public
                 
By:
  
           
My Commission Expires: __________________________
     
Name: 
  
           
[NOTARIAL SEAL]
     
Title:
  

 
 
Exhibit D - 2

--------------------------------------------------------------------------------

 

EXHIBIT A
to Bill of Sale

 
Exhibit D - 3

--------------------------------------------------------------------------------

 

EXHIBIT E
TO PURCHASE AND SALE AGREEMENT
 
ASSIGNMENT AND ASSUMPTION OF  PERSONAL PROPERTY,
LEASES AND SERVICE CONTRACTS
 
STATE OF
   
§
   
§
COUNTY OF
    
§

 
 OXFORD TRAIL  JV LLC, a Delaware limited liability company (“Grantor”), for and
in consideration of the sum of Ten and No/100 Dollars ($10.00) and other good
and valuable consideration to it in hand paid by ______________________, a
______________ (“Grantee”), the receipt and sufficiency of which are hereby
acknowledged, has Granted, Sold, Assigned, Transferred, Conveyed, and Delivered
and does by these presents Grant, Sell, Assign, Transfer, Convey and Deliver
unto Grantee, all of Grantor’s rights, titles, and interests in and to the
following described properties (the “Assigned Properties”) located in, affixed
to and/or arising or used in connection with the improved property (the
“Project”) situated on the land in the City of Hampton, Virginia, more
particularly described on Exhibit A attached hereto and made a part hereof for
all purposes (the “Land,” which together with the Project is sometimes
hereinafter called the “Property”):
 
(a)           All fixtures, equipment, machinery, building materials, furniture,
furnishings, and other personal property owned by Grantor (the “Personal
Property”), including without limitation those items of personal property listed
on Exhibit B attached hereto and incorporated herein, and located on, attached
to, or used in connection with the operation and maintenance of the Property;
 
 (b)          Any leases for space in the Project (the “Space Leases”), together
with all refundable security deposits owned or held by Grantor pursuant to the
Space Leases, which Space Leases and security deposits are described on
Exhibit C attached hereto;
 
(c)           Those certain contracts relating to the ownership and operation of
the Property (the “Service Contracts”) described on Exhibit D attached hereto;
and
 
(d)           All intangible property, if any, owned by Grantor and pertaining
to the Land, the Project or the Personal Property.
 
In no event shall this Agreement be deemed to construe, and this Agreement shall
not convey, assign or transfer, and any interest of Grantor in the “Excluded
Property” as set forth in the Agreement.
 
Neither this Agreement nor any term, provision, or condition hereof may be
changed, amended or modified, and no obligation, duty or liability or any party
hereby may be released, discharged or waived, except in a writing signed by all
parties hereto.
 
[SIGNATURES COMMENCE ON NEXT PAGE]

 
Exhibit E - 1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Grantor and Grantee have executed this Assignment and
Assumption of Personal Property, Leases and Service Contracts to be effective as
of the _____ day of __________________, 20__.
 

 
GRANTOR:
     
OXFORD TRAIL  JV LLC,
 
a Delaware limited liability company
     
By: 
Oxford Trail Partners LLC,
   
a Georgia limited liability company, its
managing member
       
By:  
Oxford Trail Development LLC,
     
a Georgia limited liability company, its
managing member
         
By:
       
Name: 
       
Title:
       
GRANTEE:
     
__________________________,
 
a ______________
     
By:
     
Name: 
   
Title:
 


 
Exhibit E - 2

--------------------------------------------------------------------------------

 

EXHIBIT A
To Assignment and Assumption of Personal Property, Leases and Service Contracts
 
LEGAL DESCRIPTION
 
[To be attached at Closing]

 
Exhibit E - 3

--------------------------------------------------------------------------------

 

EXHIBIT B
To Assignment and Assumption of Personal Property, Leases and Service Contracts
 
PERSONAL PROPERTY

 
Exhibit E - 4

--------------------------------------------------------------------------------

 

EXHIBIT C
To Assignment and Assumption of Personal Property, Leases and Service Contracts
 
LEASES

 
Exhibit E - 5

--------------------------------------------------------------------------------

 

EXHIBIT D
To Assignment and Assumption of Personal Property, Leases and Service Contracts
 
SERVICE CONTRACTS

 
Exhibit E - 6

--------------------------------------------------------------------------------

 

EXHIBIT F
TO PURCHASE AND SALE AGREEMENT
 
List of Personal Property

 
Exhibit F - 1

--------------------------------------------------------------------------------

 

EXHIBIT G
TO PURCHASE AND SALE AGREEMENT
 
List of Service Contracts
 
1.
Billing Agreement dated 10/08/10 with APEX Billing Solutions



2.
Contract for Services dated 09/23/10 with Voice Innovations, LLC (CallMaX)



3.
Customer Service Agreement dated 12/5/2006 with Allied Waste Services



4.
Rental Agreement dated 10/01/06 with HOF Laundry Systems



5.
Rental Agreement dated 06/12/08 with HOF Intelligent Laundry



6.
Towing Agreement dated 12/28/06 with Superior Towing Service



7.
Management and Service Agreement with Continental Pools Incorporated



8.
Cox Preferred Digital Community Agreement dated 05/01/06 with Cox Communications
Hampton Roads, L.L.C., d/b/a Cox Communications



9.
Advertising Agreement for Greater Tidewater/Peninsula Apartment Guide dated
06/28/07 with Consumer Source, Inc. for internet military listing



10.
Advertising Agreement for Greater Tidewater/Peninsula Apartment Guide dated
06/28/07 with Consumer Source, Inc. for internet bold listing



11.
Advertising Agreement for Greater Tidewater/Peninsula Apartment Guide dated
06/29/07 with Consumer Source, Inc. for a standard ad



12.
Management Agreement dated 05/28/08 with James River Grounds Management, Inc.



13.
System Purchase Agreement dated 01/28/08 with KeyTrak, Inc.



14.
Software License and Maintenance Agreement dated 01/24/07, as amended, with
KeyTrak, Inc.



15.
Military Rental Partnership Program (RPP) Agreement dated 02/25/10 with
Commander, 1st Fighter Wing (1st FW), Langley AFB (LAFB) VA



16.
Military Rental Partnership Program (RPP) Memorandum of Understanding dated
03/08/10 with Commander, Navy Region, Mid-Atlantic Housing Program



17.
Pest Control Contract dated 02/9/10 with Home Paramount Pest Control


 
Exhibit G - 1

--------------------------------------------------------------------------------

 

EXHIBIT H
TO PURCHASE AND SALE AGREEMENT
 
Tenant List

 
Exhibit H - 1

--------------------------------------------------------------------------------

 